USDC SDNY

 

 

 

 

 

 

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT ‘DOC# ae
SOUTHERN DISTRICT OF NEW YORK ~ DATE FILED: 02
AHNA BLUTREICH,
Plaintiff, ORDER TO WITHDRAW THE
ORDER OF REFERENCE TO A
-against- MAGISTRATE JUDGE
NORTH SHORE-LONG ISLAND JEWISH 13 Civ. 8583 (ER)
HEALTH SYSTEM, INC and WILLIAM
RODGERS,
Defendants.
Ramos, D.J.:

 

The Amended Order of Reference to Magistrate Judge Robert W. Lehrburger for

dispositive motion, Doc. 99, is hereby withdrawn.

SO ORDERED
Dated: February 24, 2020
New York, New York

Edgardo Ramos, U.S.D.J.

 
